Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2021 has been entered.
Claims 1-2, 8-9 and 11-22 are pending.  
Claim 3-7 and 10 are cancelled.  
Claims 1-2, 8-9 and 11-22 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arvidsson (Pub. No.: US 20130203415 A1) in view of Tabet et al. (Pub. No.: US 20160150494 A1), hereafter respectively referred to as Arvidsson and Tabet.  
In regard to claim 1, Arvidsson teaches A method comprising: receiving, by a node (MME 130, Para. 43, FIG. 2), a first mobility pattern of a terminal from a control plane function (CPF) entity (radio network node 120, 121, 122 sends a TAI associated with the current cell of the UE 140 to the MME 130, Para. 43, FIG. 2), having a mobility management function (Each radio base station network node 120, 121, 122 is associated with at least one cell 110, 111, 112, Para. 41, FIGS. 1-2) and being of a core network node (radio network node 120, 121, 122 is served by the MME 130, 131, Para. 41, FIGS. 1-2), wherein the first mobility pattern comprises a first mobility management configuration, the first mobility management configuration comprising at least one of following: a first location area list configured for the terminal (a tracking area identity list (or TAI list) comprising at least one tracking area identity (TAI) with a UE 140, Para. 42, FIG. 2), or a first location update timer.  
Arvidsson teaches determining, by the node, a second mobility pattern (a new TAI list to be associated with the registered UE 140, Para. 44, FIG. 2) of the terminal based on the first mobility pattern (compile a new TAI list to be associated with the registered UE 140 based on the TAI list currently associated with the UE 140, Para. 44, FIG. 2) received from the CPF (radio network node 120, 121, 122 sends a TAI associated with the current cell of the UE 140, Para. 43, FIG. 2), wherein the second mobility pattern comprises a second mobility management configuration configured for the terminal to use in communicating with a wireless network via the node (In a step 26, the radio network node 120, 121, 122 sends a TAI associated with the current cell of the registered UE 140 to the MME 130, when forwarding a message from the UE 140, in conjunction with, for example, a tracking area update, a service request or a page response or a combination thereof, Para. 44, FIG. 2), and the second mobility management configuration further comprises at least one of following: a second location area list configured for the terminal (In a step 28, the MME 130 may associate the reconfigured TAI list with the registered UE 140 in place of the TAI list currently associated with the UE 140, Para. 44, FIG. 2), or a second location update timer.  
Arvidsson teaches sending, by the node, the determined second mobility pattern to the terminal (In a step 29, the MME 130 may send the new reconfigured TAI list to the registered UE 140, Para. 44, FIGS. 2, 3).  
radio access network (RAN) node, the core network node being accessible by the terminal through the RAN node, and the second mobility management configuration comprising RRC-INACTIVE.  
Tabet teaches a radio access network (RAN) node (BS 102, Para. 85, FIG. 6).  
Tabet teaches the core network node (serving gateway (SGW) 326, Para. 67, FIG. 3) being accessible by the terminal through the RAN node (UE 106 may be in communication with a base station, shown as an eNodeB 102. In turn, the eNodeB may be coupled to a core network, shown as an evolved packet core (EPC) 100. The EPC 100 may include serving gateway (SGW) 326.  Para. 67, FIG. 3).  
Tabet teaches the second mobility management configuration comprising RRC-INACTIVE (In 602, a UE 106 and a BS 102 may exchange information in a handshake mechanism to negotiate one or more configuration settings for cellular communication between the UE 106 and the BS 102.  Configuration parameters negotiated as part of the handshake may include RRC inactivity timer settings.  Para. 85, FIG. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tabet with the teachings of Arvidsson since Tabet provides a technique for a base station to determine wireless parameters, which can be introduced into the system of Tabet to assign RRC settings to a UE and control power consumption for mobility across cells.  


In regard to Claim 8, Arvidsson teaches An apparatus (MME 130, Para. 43, FIG. 2) comprising: a processor; and a non-transitory memory configured to store a program that, when executed by the processor (core network node 130, 131, 101 comprises a processing unit 42 configured to associate a TAI list with a UE as the UE registers with the core network node, Para. 68, FIGS. 2, 4), causes the apparatus to: receive a first mobility pattern of a terminal from a control plane function (CPF) entity (radio network node 120, 121, 122 sends a TAI associated with the current cell of the UE 140 to the MME 130, Para. 43, FIG. 2), having a mobility management function (Each radio base station network node 120, 121, 122 is associated with at least one cell 110, 111, 112, Para. 41, FIGS. 1-2) and being of a core network node (radio network node 120, 121, 122 is served by the MME 130, 131, Para. 41, FIGS. 1-2), wherein the first mobility pattern comprises a first mobility management configuration, the first mobility management configuration comprising at least one of following: a first location area list configured for the terminal (a tracking area identity list (or TAI list) comprising at least one tracking area identity (TAI) with a UE 140, Para. 42, FIG. 2), or a first location update timer.  
Arvidsson teaches determine a second mobility pattern (a new TAI list to be associated with the registered UE 140, Para. 44, FIG. 2) of the terminal based on the first mobility pattern (compile a new TAI list to be associated with the registered UE 140 based on the TAI list currently associated with the UE 140, Para. 44, FIG. 2) received from the CPF (radio network node 120, 121, 122 sends a TAI associated with the current cell of the UE 140, Para. 43, FIG. 2), wherein the second mobility pattern comprises a second mobility management configuration configured for the (In a step 26, the radio network node 120, 121, 122 sends a TAI associated with the current cell of the registered UE 140 to the MME 130, when forwarding a message from the UE 140, in conjunction with, for example, a tracking area update, a service request or a page response or a combination thereof, Para. 44, FIG. 2), and the second mobility management configuration further comprising at least one of following: a second location area list configured for the terminal (In a step 28, the MME 130 may associate the reconfigured TAI list with the registered UE 140 in place of the TAI list currently associated with the UE 140, Para. 44, FIG. 2), or a second location update timer.  
Arvidsson teaches send the determined second mobility pattern to the terminal (In a step 29, the MME 130 may send the new reconfigured TAI list to the registered UE 140, Para. 44, FIGS. 2, 3).  
Arvidsson fails to teach the core network node being accessible by the terminal through the apparatus, and the second mobility management configuration comprising RRC-INACTIVE.  
Tabet teaches the core network node (serving gateway (SGW) 326, Para. 67, FIG. 3) being accessible by the terminal through the apparatus (UE 106 may be in communication with a base station, shown as an eNodeB 102. In turn, the eNodeB may be coupled to a core network, shown as an evolved packet core (EPC) 100. The EPC 100 may include serving gateway (SGW) 326.  Para. 67, FIG. 3).  
Tabet teaches the second mobility management configuration comprising RRC-INACTIVE (In 602, a UE 106 and a BS 102 may exchange information in a handshake mechanism to negotiate one or more configuration settings for cellular communication between the UE 106 and the BS 102.  Configuration parameters negotiated as part of the handshake may include RRC inactivity timer settings.  Para. 85, FIG. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tabet with the teachings of Arvidsson since Tabet provides a technique for a base station to determine wireless parameters, which can be introduced into the system of Tabet to assign RRC settings to a UE and control power consumption for mobility across cells.  


In regard to claim 15, Arvidsson teaches A communication system, comprising: a node (MME 130, Para. 43, FIG. 2), and a control plane function (CPF) entity (radio network node 120, 121, 122, Para. 43, FIG. 2), having a mobility management function (Each radio base station network node 120, 121, 122 is associated with at least one cell 110, 111, 112, Para. 41, FIGS. 1-2) and being of a core network node (radio network node 120, 121, 122 is served by the MME 130, 131, Para. 41, FIGS. 1-2); wherein the CPF entity is configured to send a first mobility pattern of a terminal to the node (radio network node 120, 121, 122 sends a TAI associated with the current cell of the UE 140 to the MME 130, Para. 43, FIG. 2), wherein the first mobility pattern comprises a first mobility management configuration, the first mobility management configuration comprising at least one of following: a first location area list configured for the terminal (a tracking area identity list (or TAI list) comprising at least one tracking area identity (TAI) with a UE 140, Para. 42, FIG. 2), or a first location update timer.  
Arvidsson teaches the node is configured to determine a second mobility pattern (a new TAI list to be associated with the registered UE 140, Para. 44, FIG. 2) of the terminal based on the first mobility pattern (compile a new TAI list to be associated with the registered UE 140 based on the TAI list currently associated with the UE 140, Para. 44, FIG. 2) received from the CPF (radio network node 120, 121, 122 sends a TAI associated with the current cell of the UE 140, Para. 43, FIG. 2), and send the determined second mobility pattern to the terminal (In a step 29, the MME 130 may send the new reconfigured TAI list to the registered UE 140, Para. 44, FIGS. 2, 3).  
Arvidsson teaches, wherein the second mobility pattern comprises a second mobility management configuration configured for the terminal to use in communicating with a wireless network via the node (In a step 26, the radio network node 120, 121, 122 sends a TAI associated with the current cell of the registered UE 140 to the MME 130, when forwarding a message from the UE 140, in conjunction with, for example, a tracking area update, a service request or a page response or a combination thereof, Para. 44, FIG. 2), and the second mobility management configuration further comprising at least one of following: a second location area list configured for the terminal (In a step 28, the MME 130 may associate the reconfigured TAI list with the registered UE 140 in place of the TAI list currently associated with the UE 140, Para. 44, FIG. 2), or a second location update timer.  
radio access network (RAN) node, the core network node being accessible by the terminal through the RAN node, and the second mobility management configuration comprising RRC-INACTIVE.  
Tabet teaches a radio access network (RAN) node (BS 102, Para. 85, FIG. 6).  
Tabet teaches the core network node (serving gateway (SGW) 326, Para. 67, FIG. 3) being accessible by the terminal through the RAN node (UE 106 may be in communication with a base station, shown as an eNodeB 102. In turn, the eNodeB may be coupled to a core network, shown as an evolved packet core (EPC) 100. The EPC 100 may include serving gateway (SGW) 326.  Para. 67, FIG. 3).  
Tabet teaches the second mobility management configuration comprising RRC-INACTIVE (In 602, a UE 106 and a BS 102 may exchange information in a handshake mechanism to negotiate one or more configuration settings for cellular communication between the UE 106 and the BS 102.  Configuration parameters negotiated as part of the handshake may include RRC inactivity timer settings.  Para. 85, FIG. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tabet with the teachings of Arvidsson since Tabet provides a technique for a base station to determine wireless parameters, which can be introduced into the system of Tabet to assign RRC settings to a UE and control power consumption for mobility across cells.  


Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arvidsson in view of Tabet, and further in view of Kweon et al. (Pub. No.: US 20160286441 A1), hereafter referred to as Kweon.  
In regard to Claim 2, as presented in the rejection of Claim 1, Arvidsson in view of Tabet teaches a mobility pattern.  
	Arvidsson fails to teach pre-obtaining, by the RAN node, the mobility pattern supported by the RAN node, and determining, by the RAN node, the first mobility pattern as the second mobility pattern in response to the RAN node supporting the first mobility management configuration information comprised in the first mobility pattern; or selecting, by the RAN node, a default mobility pattern as the second mobility pattern in response to the RAN node not supporting the first mobility management configuration comprised in the first mobility pattern.  
	Kweon teaches pre-obtaining, by the RAN node, the mobility pattern supported by the RAN node (the mobility management scheme is used in step 1301, Para. 97, FIG. 13), and determining, by the RAN node, the first mobility pattern as the second mobility pattern (When the mobility management scheme performed only the sub-IP is used, the terminal proceeds to step 1309 and anchors the IP address to the previous gateway by using the sub-IP mobility management scheme, Para. 98, FIG. 13) in response to the RAN node supporting the first mobility management configuration comprised in the first mobility pattern (step 1307 and determines whether the mobility management scheme performed only in the sub-IP is used, Para. 97, FIG. 13); or selecting, by the RAN node, a default mobility pattern as the second mobility pattern (step 1319 and anchors the IP address to the previous gateway by using the auxiliary mobility management scheme, Para. 103, FIG. 13) in response to the RAN node not supporting the first mobility management configuration information comprised in the first mobility pattern (When only the primary mobility management scheme of the higher layer is not used in step 1311, Para. 103, FIG. 13).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kweon with the teachings of Arvidsson in view of Tabet since Kweon provides a technique for a process for selecting a mobility management scheme, which can be introduced into the system of Arvidsson in view of Tabet to ensure the proper mobility models are utilized in response to certain network requirements.  

In regard to Claim 9, as presented in the rejection of Claim 8, Arvidsson in view of Tabet teaches a mobility pattern.  
	Arvidsson fails to teach pre-obtain a mobility pattern supported by the apparatus, and determine the first mobility pattern as the second mobility pattern in response to the apparatus supporting the first mobility management configuration comprised in the first mobility pattern; or select a default mobility pattern as the second mobility pattern in response to the apparatus not supporting the first mobility management configuration comprised in the first mobility pattern.  
Kweon teaches pre-obtain a mobility pattern supported by the apparatus (the mobility management scheme is used in step 1301, Para. 97, FIG. 13), and determine the first mobility pattern as the second mobility pattern (When the mobility management scheme performed only the sub-IP is used, the terminal proceeds to step 1309 and anchors the IP address to the previous gateway by using the sub-IP mobility management scheme, Para. 98, FIG. 13) in response to the apparatus supporting the first mobility management configuration comprised in the first mobility pattern (step 1307 and determines whether the mobility management scheme performed only in the sub-IP is used, Para. 97, FIG. 13); or select a default mobility pattern as the second mobility pattern (step 1319 and anchors the IP address to the previous gateway by using the auxiliary mobility management scheme, Para. 103, FIG. 13) in response to the apparatus not supporting the first mobility management configuration comprised in the first mobility pattern (When only the primary mobility management scheme of the higher layer is not used in step 1311, Para. 103, FIG. 13).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kweon with the teachings of Arvidsson in view of Tabet since Kweon provides a technique for a process for selecting a mobility management scheme, which can be introduced into the system of Arvidsson in view of Tabet to ensure the proper mobility models are utilized in response to certain network requirements.  


Claims 5, 6, and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arvidsson in view of Tabet, and further in view of Addepalli et al. (Pub. No.: US 20150264554 A1), hereafter referred to as Addepalli.  
In regard to Claim 5, as presented in the rejection of Claim 4, Arvidsson teaches mobility pattern related information.  
Arvidsson fails to teach the mobility pattern related information comprises at least one of following information: mobility pattern capability information, service feature information, or historical mobility event statistics information; and the mobility pattern capability information comprises a mobility pattern supported by the terminal; the service feature information comprises at least one of a periodic service indication of the terminal, duration of single service communication of the terminal, or a service period of the terminal; the historical mobility event statistics information comprises handover or location update that occurs on the terminal in a particular time segment, or the historical mobility event statistics information comprises handover or location update that occurs at a particular location, or the historical mobility event statistics information comprises a type of moving speed that occurs in a particular time segment or at a particular location.  
Addepalli teaches the mobility pattern related information comprises at least one of following information: mobility pattern capability information (automatically discover mobility capabilities of a connected endpoint device and adjust mobility services according to protocol properties of the endpoint device's mobility capabilities, Para. 88), service feature information (available services and features, Para. 179), or historical mobility event statistics information (historical information mobility patterns, Para. 186); and the mobility pattern capability information comprises a mobility pattern supported by the terminal (detect mobility capabilities of a connected endpoint device by inspecting the device's traffic.  By inspecting the connected endpoint device's traffic and detecting protocol specific properties such as destination port, OBU 30 can infer the mobility scheme used by the connected endpoint device.  Para. 307); the service feature information comprises at least one of a periodic service indication of the terminal, duration of single service communication of the terminal, or a service period of the terminal (capabilities may be available services and features (including content), interest may be services and features a user wants to access, and policies may be access conditions placed on capabilities and any specified interest, Para. 179); the historical mobility event statistics information comprises handover or location update that occurs on the terminal in a particular time segment, or the historical mobility event statistics information comprises handover or location update that occurs at a particular location, or the historical mobility event statistics information comprises a type of moving speed that occurs in a particular time segment or at a particular location (historical information mobility patterns as a key element in the messaging routing scheme in the above environment, Para. 186).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Addepalli with the teachings of Arvidsson in view of Tabet since Addepalli provides a technique for routing, mobility, application services, discovery, and sensing in a network environment (see Addepalli, Para. 2), which can be introduced into the system of Arvidsson in view of Tabet to permit management of multiple aspects of a network to permit effective delivery of wireless services to users in a complex wireless environment.  

In regard to Claim 6, as presented in the rejection of Claim 4, Arvidsson teaches the terminal.  
Arvidsson fails to teach determine, based on the mobility pattern capability information of the terminal, one or more mobility patterns supported by the terminal, and select, based on the historical mobility event statistics information of the terminal, a mobility pattern from the one or more mobility patterns supported by the terminal, or select, based on the service feature information of the terminal, a mobility pattern from the one or more mobility patterns supported by the terminal, or select, based on the service feature information and the historical mobility event statistics information of the terminal, a mobility pattern from the one or more mobility patterns supported by the terminal.  
Addepalli teaches determine, based on the mobility pattern capability information of the terminal, one or more mobility patterns supported by the terminal (automatically discover mobility capabilities of a connected endpoint device and adjust mobility services according to protocol properties of the endpoint device's mobility capabilities, Para. 88), and select, based on the historical mobility event statistics information of the terminal, a mobility pattern from the one or more mobility patterns supported by the terminal (historical information mobility patterns as a key element in the messaging routing scheme in the above environment, Para. 186), or select, based on the service feature information of the terminal, a mobility pattern from the one or more mobility patterns supported by the terminal (capabilities may be available services and features (including content), interest may be services and features a user wants to access, and policies may be access conditions placed on capabilities and any specified interest, Para. 179), or select, based on the service feature information and the historical mobility event statistics information of the terminal, a mobility pattern from the one or more mobility patterns supported by the terminal (detect mobility capabilities of a connected endpoint device by inspecting the device's traffic.  By inspecting the connected endpoint device's traffic and detecting protocol specific properties such as destination port, OBU 30 can infer the mobility scheme used by the connected endpoint device.  Para. 307).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Addepalli with the teachings of Arvidsson in view of Tabet since Addepalli provides a technique for routing, mobility, application services, discovery, and sensing in a network environment (see Addepalli, Para. 2), which can be introduced into the system of Arvidsson in view of Tabet to permit management of multiple aspects of a network to permit effective delivery of wireless services to users in a complex wireless environment.  

In regard to Claim 11, as presented in the rejection of Claim 1, Arvidsson teaches the method.  
Arvidsson fails to teach sending, by the CPF entity, the first mobility pattern to the RAN node.  
Addepalli teaches sending, by the CPF entity, the first mobility pattern to the RAN node (At 166, a determination is made as to whether OBU 30 received an infrastructure routing message from at least one peer.  Para. 139, FIG. 6).  


In regard to Claim 12, as presented in the rejection of Claim 1, Arvidsson teaches the method.  
Arvidsson fails to teach obtaining, by the CPF entity, mobility pattern related information of the terminal; and determining, by the CPF entity, the first mobility pattern of the terminal based on the mobility pattern related information of the terminal.  
Addepalli teaches obtaining, by the CPF entity, mobility pattern related information of the terminal; and determining, by the CPF entity, the first mobility pattern of the terminal based on the mobility pattern related information of the terminal (a determination is made at 164 as to whether OBU 30 received an infrastructure routing message from at least one peer. If not, then OBU 30 may request at 168 an infrastructure routing message from peers. At 166, a determination is made as to whether OBU 30 received an infrastructure routing message from at least one peer.  Para. 139, FIG. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Addepalli with the 

In regard to Claim 13, as presented in the rejection of Claim 1, Arvidsson teaches the method.  
Arvidsson fails to teach the mobility pattern related information comprises at least one of following information: mobility pattern capability information, service feature information, or historical mobility event statistics information; the mobility pattern capability information comprises a mobility pattern supported by the terminal; the service feature information comprises at least one of a periodic service indication of the terminal, duration of single service communication of the terminal, or a service period of the terminal; and the historical mobility event statistics information comprises handover or location update that occurs on the terminal in a particular time segment, or the historical mobility event statistics information comprises handover or location update that occurs at a particular location, or the historical mobility event statistics information comprises a type of moving speed that occurs in a particular time segment or at a particular location.  
Addepalli teaches the mobility pattern related information comprises at least one of following information: mobility pattern capability information, service feature information, or historical mobility event statistics information; the mobility pattern (OBU 30 may request at 168 an infrastructure routing message from peers. At 166, a determination is made as to whether OBU 30 received an infrastructure routing message from at least one peer.  Flow passes to 167 where OBU 30 propagates infrastructure routing messages to peers. Thus, OBU 30 can be added to its peers' routing option tables as a parent node.  Para. 139, FIG. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Addepalli with the teachings of Arvidsson in view of Tabet since Addepalli provides a technique for routing, mobility, application services, discovery, and sensing in a network environment (see Addepalli, Para. 2), which can be introduced into the system of Arvidsson in view of Tabet to permit management of multiple aspects of a network to permit effective delivery of wireless services to users in a complex wireless environment.  

In regard to Claim 14, as presented in the rejection of Claim 1, Arvidsson teaches the method.  

Addepalli teaches determining, by the CPF entity based on the mobility pattern capability information of the terminal, one or more mobility patterns supported by the terminal; and selecting, by the CPF entity based on the historical mobility event statistics information of the terminal, a mobility pattern from the one or more mobility patterns supported by the terminal, or selecting, by the CPF entity based on the service feature information of the terminal, a mobility pattern from the one or more mobility patterns supported by the terminal, or selecting, by the CPF entity based on the service feature information and the historical mobility event statistics information of the terminal, a mobility pattern from the one or more mobility pattern supported by the terminal (OBU 30 may request at 168 an infrastructure routing message from peers. At 166, a determination is made as to whether OBU 30 received an infrastructure routing message from at least one peer.  Flow passes to 167 where OBU 30 propagates infrastructure routing messages to peers. Thus, OBU 30 can be added to its peers' routing option tables as a parent node.  Para. 139, FIG. 6).  


In regard to Claim 16, as presented in the rejection of Claim 15, Arvidsson teaches the system.  
Arvidsson fails to teach obtain mobility pattern related information of the terminal; and determine the first mobility pattern of the terminal based on the mobility pattern related information of the terminal.  
Addepalli teaches obtain mobility pattern related information of the terminal; and determine the first mobility pattern of the terminal based on the mobility pattern related information of the terminal (At 166, a determination is made as to whether OBU 30 received an infrastructure routing message from at least one peer.  Para. 139, FIG. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Addepalli with the teachings of Arvidsson in view of Tabet since Addepalli provides a technique for routing, mobility, application services, discovery, and sensing in a network environment (see Addepalli, Para. 2), which can be introduced into the system of Arvidsson in view of 

In regard to Claim 17, as presented in the rejection of Claim 15, Arvidsson teaches the system.  
Arvidsson fails to teach the mobility pattern related information comprises at least one of following information: mobility pattern capability information, service feature information, or historical mobility event statistics information; the mobility pattern capability information comprises a mobility pattern supported by the terminal; the service feature information comprises at least one of a periodic service indication of the terminal, duration of single service communication of the terminal, or a service period of the terminal; and the historical mobility event statistics information comprises handover or location update that occurs on the terminal in a particular time segment, or the historical mobility event statistics information comprises handover or location update that occurs at a particular location, or the historical mobility event statistics information comprises a type of moving speed that occurs in a particular time segment or at a particular location.  
Addepalli teaches the mobility pattern related information comprises at least one of following information: mobility pattern capability information, service feature information, or historical mobility event statistics information; the mobility pattern capability information comprises a mobility pattern supported by the terminal; the service feature information comprises at least one of a periodic service indication of the terminal, duration of single service communication of the terminal, or a service period of (a determination is made at 164 as to whether OBU 30 received an infrastructure routing message from at least one peer. If not, then OBU 30 may request at 168 an infrastructure routing message from peers. At 166, a determination is made as to whether OBU 30 received an infrastructure routing message from at least one peer.  Para. 139, FIG. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Addepalli with the teachings of Arvidsson in view of Tabet since Addepalli provides a technique for routing, mobility, application services, discovery, and sensing in a network environment (see Addepalli, Para. 2), which can be introduced into the system of Arvidsson in view of Tabet to permit management of multiple aspects of a network to permit effective delivery of wireless services to users in a complex wireless environment.  

In regard to Claim 18, as presented in the rejection of Claim 18, Arvidsson teaches the system.  
Arvidsson fails to teach determine, based on the mobility pattern capability information of the terminal, one or more mobility patterns supported by the terminal; and select, based on the historical mobility event statistics information of the terminal, a 
Addepalli teaches determine, based on the mobility pattern capability information of the terminal, one or more mobility patterns supported by the terminal; and select, based on the historical mobility event statistics information of the terminal, a mobility pattern from the one or more mobility patterns supported by the terminal, or select, based on the service feature information of the terminal, a mobility pattern from the one or more mobility patterns supported by the terminal, or select, based on the service feature information and the historical mobility event statistics information of the terminal, a mobility pattern from the one or more mobility pattern supported by the terminal (OBU 30 may request at 168 an infrastructure routing message from peers. At 166, a determination is made as to whether OBU 30 received an infrastructure routing message from at least one peer.  Flow passes to 167 where OBU 30 propagates infrastructure routing messages to peers. Thus, OBU 30 can be added to its peers' routing option tables as a parent node.  Para. 139, FIG. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Addepalli with the teachings of Arvidsson in view of Tabet since Addepalli provides a technique for routing, mobility, application services, discovery, and sensing in a network environment (see 

In regard to Claim 19, as presented in the rejection of Claim 15, Arvidsson teaches the system.  
Arvidsson fails to teach pre-obtain a mobility pattern supported by the RAN node, and determine the first mobility pattern as the second mobility pattern in response to the RAN node supporting the first mobility management configuration comprised in the first mobility pattern; or select a default mobility pattern as the second mobility pattern in response to the RAN node not supporting the first mobility management configuration comprised in the first mobility pattern.  
Addepalli teaches pre-obtain a mobility pattern supported by the RAN node, and determine the first mobility pattern as the second mobility pattern in response to the RAN node supporting the first mobility management configuration comprised in the first mobility pattern; or select a default mobility pattern as the second mobility pattern in response to the RAN node not supporting the first mobility management configuration comprised in the first mobility pattern (OBU 30 may request at 168 an infrastructure routing message from peers. At 166, a determination is made as to whether OBU 30 received an infrastructure routing message from at least one peer.  Flow passes to 167 where OBU 30 propagates infrastructure routing messages to peers. Thus, OBU 30 can be added to its peers' routing option tables as a parent node.  Para. 139, FIG. 6).  
.  


Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arvidsson in view of Tabet, and further in view of Yaqub (Pub. No.: US 20080031194 A1), hereafter referred to as Yaqub.
	In regard to Claim 20, as presented in the rejection of Claim 1, Arvidsson teaches the second mobility pattern.  
Arvidsson fails to teach determining, by the RAN node, the second mobility pattern of the terminal based on the first mobility pattern received from the CPF and based on whether the RAN node supports the first mobility pattern.
Yaqub teaches determining, by the RAN node, the second mobility pattern of the terminal based on the first mobility pattern received from the CPF and based on whether the RAN node supports the first mobility pattern (support for different user mobility patterns.  Require fast handoffs among, e.g., APs and/or Base Stations to maintain the quality of the connections.  Para. 34).  


In regard to Claim 21, as presented in the rejection of Claim 8, Arvidsson teaches the second mobility pattern.  
Arvidsson fails to teach determining the second mobility pattern comprises: determining the second mobility pattern of the terminal based on the first mobility pattern received from the CPF and based on whether the apparatus supports the first mobility pattern.
Yaqub teaches determining the second mobility pattern comprises: determining the second mobility pattern of the terminal based on the first mobility pattern received from the CPF and based on whether the apparatus supports the first mobility pattern (support for different user mobility patterns.  Require fast handoffs among, e.g., APs and/or Base Stations to maintain the quality of the connections.  Para. 34).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yaqub with the teachings of Arvidsson in view of Tabet since Yaqub provides a technique for supporting mobility patterns, which can be introduced into the system of Arvidsson in 

In regard to Claim 22, as presented in the rejection of Claim 15, Arvidsson teaches the second mobility pattern.  
Arvidsson fails to teach determining the second mobility pattern of the terminal based on the first mobility pattern received from the CPF and based on whether the RAN node supports the first mobility pattern.
Yaqub teaches determining the second mobility pattern of the terminal based on the first mobility pattern received from the CPF and based on whether the RAN node supports the first mobility pattern (support for different user mobility patterns.  Require fast handoffs among, e.g., APs and/or Base Stations to maintain the quality of the connections.  Para. 34).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yaqub with the teachings of Arvidsson in view of Tabet since Yaqub provides a technique for supporting mobility patterns, which can be introduced into the system of Arvidsson in view of Tabet to permit different mobility patterns to be processed in relation to different user behavior movements through different cells.  


Response to Arguments
I. Arguments for the Claim Rejections under 35 USC § 103  
6/30/2021 have been fully considered but they are not persuasive.  Page 10 of the Remarks presents the argument that However, Arvidsson does not disclose, teach or suggest that the radio network node 120 receives, from the MME 130, a first mobility pattern of the UE 140, e.g., a TAI list, and determines a second mobility pattern of the UE 140 based on the first mobility pattern received from the MME 130, is not persuasive.  The rejection of Claim 1 presents a MME 130 (node) of Arvidsson receiving a TAI associated with UE 140 (first mobility pattern of a terminal) from radio network node 120, 121, 122 (control plane function (CPF) entity), as teaching a step of receiving, by a node, a first mobility pattern of a terminal from a control plane function (CPF) entity of Claim 1.  
Arvidsson teaches that the MME 130 (node) is to compile a new TAI list (second mobility pattern) based on the TAI list currently associated with the UE 140 (based on the first mobility pattern of a terminal) from radio network node 120, 121, 122 (from a control plane function (CPF) entity), and this is substantively the same as determining, by the node, a second mobility pattern of the terminal based on the first mobility pattern received from the CPF of Claim 1.  
As presented in the rejection of Claim 1, Arvidsson fails to teach a radio access network (RAN) node performing such a determining step, and the rejection of Claim 1 presents the Tabet reference as teaching a radio access network (RAN) node of Claim 1.  


Specifically, Arvidsson does not disclose, teach or suggest that the radio network node 120 receives the initial TAI list or the reconfigured TAI list, and determines another TAI list based on the received initial TAI list or the reconfigured TAI list, is not persuasive.  Arvidsson teaches that the MME 130 (node) is to compile a new TAI list (second mobility pattern) based on the TAI list currently associated with the UE 140 (based on the first mobility pattern), and this is substantively the same as determining, by the node, a second mobility pattern of the terminal based on the first mobility pattern of Claim 1.  The rejection of Claim 1 presents the Tabet reference as teaching a radio access network (RAN) node of Claim 1.  


Page 10 of the Remarks presents the argument that Arvidsson is indeed silent about the radio network node 120 determining a TAI list based on a received TAI list from an MME, is not persuasive.  Arvidsson teaches a MME 130 compiling a new TAI list based on a TAI list from a radio network node 120, 121, 122.  


Page 10 of the Remarks presents the argument that As such, Arvidsson and Tabet, taken alone or in combination, fail to teach or suggest at least one feature of claim 1, and thus cannot render claim 1 obvious, is not persuasive.  As previously presented, the combination of Arvidsson and Tabet teaches the limitations of Claim 1.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826.  The examiner can normally be reached on Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






Joshua Smith  
/J.S./  
9-20-2021  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477